NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-1446
                          (Re-examination No. 90/007,022)




            IN RE SIEMENS WATER TECHNOLOGIES HOLDING CORP.




      Aaron W. Moore, Lowrie, Lando & Anastasi, LLP, of Cambridge, Massachusetts,
argued for appellant. With him on the brief were Peter C. Lando, Matthew B. Lowrie,
and Nicole A. Palmer.

      Thomas W. Krause, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Alexandria, Virginia, argued for the Director of the
United States Patent and Trademark Office. With him on the brief were Raymond T.
Chen,Solicitor and Nathan K. Kelley, Associate Solicitor.


Appealed from:     United States Patent and Trademark Office
                   Board of Patent Appeals and Interferences
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                   2008-1446
                         (Re-examination No. 90/007,022)

           IN RE SIEMENS WATER TECHNOLOGIES HOLDING CORP.


                                Judgment


On appeal from the United States Patent and Trademark Office
                   Board of Patent Appeals and Interferences

in CASE NO 90/007,022.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, CLEVENGER, and LINN, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT




DATED: April 10, 2009                  /s/ Jan Horbaly
                                      Jan Horbaly, Clerk